Arrington, J.
W. C. Westmoreland and W. B. Crumpton filed hill of complaint in the Chancery Court of Smith County seeking damages against The California Company for the unreasonable location of an oil well drilling site in their gravel pit, and seeking a money judgment for trespass and negligence. From an adverse decree the complainants have appealed.
 It is admitted that The California Company had an oil and gas lease. The general rule is that drilling may he done anywhere on the land, within the limitations of the lease, provided operations are not negligently performed, such operations not constituting- a nuisance. Summers Oil and Gas, Vol. 4, Sec. 652, page 4. Gulf Refining Company v. Davis, 224 Miss. 464, 80 So. 2d 467, clearly adopts and applies that rule, requiring a showing of negligent operation precedent to recovery.
 We have carefully examined the record in this case and find that the chancellor was warranted in finding that the appellee was not guilty of negligence. We cannot say that the chancellor was manifestly wrong in his findings.
Affirmed.
McGehee, C. J., and Ethridge, McElroy and Rodgers, JJ., concur.